Citation Nr: 0406647	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  00-14 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a neck disability, 
to include nerve damage.

3.  Entitlement to service connection for an eye disability.

4.  Entitlement to a compensable evaluation for a traumatic 
cyst of the right epididymis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from December 1943 
to April 1946.  

This case was remanded by the Board of Veterans Appeals (the 
Board) in May 2003 to the Department of Veterans Affairs (VA) 
Regional Office in Pittsburgh, Pennsylvania (RO) for 
additional development.  

A motion to advance this case on the Board's docket, which is 
dated November 4, 2002, was granted by the Board on November 
14, 2002 for good cause shown under the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2003).  


FINDINGS OF FACT

1.  The veteran does not have an acquired low back disability 
that is related to military service.

2.  The veteran does not have a neck disability, including 
nerve damage, which is related to military service.

3.  The veteran does not have an eye disability that is 
related to military service.

4.  The veteran's traumatic cyst of the right epididymis 
(hereinafter disability of the epididymis) does not cause any 
functional limitation.




CONCLUSIONS OF LAW

1.  An acquired low back disability was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  A neck disability, to include nerve damage, was not 
incurred in or aggravated by active military duty.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2003).

3.  An eye disability was not incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2003).

4.  The criteria for a compensable rating for service-
connected disability of the epididymis have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In December 2003, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish service connection and an 
increased rating.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The letter explained that VA 
would make reasonable efforts to help him get evidence such 
as medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional 
evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that VA's 
duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the veteran 
was recently provided VA eye, orthopedic, and genitourinary 
examinations.  The Board concludes that all available 
evidence that is pertinent to the claims decided herein has 
been obtained and that there is sufficient medical evidence 
on file on which to make a decision on each issue.  The Board 
notes that an attempt to obtain treatment records from the VA 
Medical Center from December 1946 to February 1947 was 
unsuccessful because there were no reports on file for the 
veteran for those dates.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims folder with respect to the issues decided 
herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his videoconference hearing in January 2003.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2003).  

The Board is aware of the recent United States Court of 
Appeals for Veterans Claims (Court) decision in the case of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In this 
case, it was essentially held that the notice and assistance 
provisions of the VCAA should be provided to a claimant prior 
to any adjudication of the claim.  However, the claims in 
this case had been filed and initial adjudication had taken 
place before the VCAA was enacted.  Thus, preadjudication 
notice was not provided nor was it possible to so provide.  
The Court decision did not contain a remedy under such facts, 
and there appears to be no effective remedy available given 
these facts. 

The VCAA provisions have been considered and complied with in 
this case.  There is no indication that there is additional 
evidence to obtain or that there is additional notice that 
should be provided.  Moreover, there has been a complete 
review of all of the evidence.  As such, there is no 
indication that there is any prejudice to the appellant by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 383 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case or to cause 
injury to the appellant.  

Therefore, any such error is harmless and does not prohibit 
consideration of the issues on appeal on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Service Connection Claims

Law and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).


Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2003); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).

VA General Counsel has distinguished between congenital or 
developmental defects, for which service connection is 
precluded by regulation, and congenital or hereditary 
diseases, for which service connection may be granted, if 
initially manifested in or aggravated by service.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990); VAOPGCPREC 67- 
90, 55 Fed. Reg. 43253 (1990).  Congenital or developmental 
defects are defined as "structural or inherent abnormalities 
or conditions that are more or less stationary in nature."  
VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990).

Service Connection For Low Back And Neck Disability

Factual Background

It was noted in March 1945 that the veteran had sacralization 
of the fifth lumbar vertebra.  He complained in April 1945 of 
a long history of back pain; the diagnosis was back injury.  
He complained on discharge examination in April 1946 of back 
pain.  No abnormality was noted on musculoskeletal 
examination on discharge in April 1946.

According to an August 1946 private physician's report, the 
veteran said that he had had back problems in service but 
that it was "all right (sic) now."

According to a June 1962 report from another private 
physician, the veteran was treated for severe lumbosacral 
strain and a possible ruptured intervertebral disc.

On VA examination in August 1962, the veteran complained of 
backache since a 1959 back injury.  The diagnoses were no 
evidence of disease or injury to the central nervous system 
or peripheral nerves; no evidence of orthopedic disease 
present; and congenital abnormality of the lumbosacral spine, 
sacralization of the 5th lumbar vertebra with industrial 
occupational injury in 1959.


Private treatment and hospital records from April 1985 to 
December 1998 reveal degenerative disc disease of the lumbar 
spine and cervical spondylosis in December 1985.  It was 
noted in November 1991 that the veteran was in an automobile 
accident in July 1990 that caused additional back problems.  
A magnetic resonance imaging scan (MRI) of the lumbar spine 
in September 2001 showed multilevel degenerative disc disease 
with multiple disc bulges and small right paracentral disc 
herniation at L4-5.

The veteran testified at his video conference hearing in 
January 2003 that his back and neck were injured in service 
when a German tank rolled over him; that he was treated for 
his disabilities by VA in 1946; and that he reinjured his 
back later in service when he fell out of a truck.

On VA orthopedic evaluation in March 2003, the diagnoses were 
lumbosacral degenerative disc disease and mild degenerative 
joint disease; cervical degenerative disc disease; and 
degenerative joint disease.  The examiner concluded, after 
review of the claims file, that there was no evidence of a 
neurological disability or evidence of back pathology due to 
service.

Analysis 

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson, 12 Vet. App. at 253.

In this case, there is medical evidence of current low back 
and neck disability, although there is no evidence of nerve 
damage.  

Although sacralization of the 5th lumbar vertebra was 
reported in March 1945, this was noted to be a congenital 
abnormality in August 1962.  Despite the April 1945 notation 
of a back injury, no musculoskeletal abnormality was found on 
service discharge examination in April 1946.  Consequently, 
the evidence does not show a chronic low back or neck 
disability in service.

Moreover, the Board finds there is a lack of evidence of a 
nexus between the veteran's current low back or neck 
disability and his military service.  In fact, the VA 
orthopedic examiner in March 2003 concluded, after 
examination of the veteran and review of the claims file, 
that the veteran's current back pathology was not causally 
related to service.  

Despite the veteran's hearing testimony before the Board in 
support of his claim in January 2003 that his neck and back 
were injured in service, it is now well established that lay 
statements cannot be used to establish a nexus between a 
current disability and service.  Although a lay statement can 
establish an event occurred in service, a layperson without 
medical training, such as the veteran, is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities, to an event that occurred over 50 years 
ago.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Consequently, the Board concludes that service connection for 
low back disability and for neck disability, including nerve 
damage, is not warranted.  

Service Connection For An Eye Disability

Factual Background

The veteran's service medical records do not contain any 
complaints or adverse finding of eye disability; his 
uncorrected distant visual acuity was 20/20, bilaterally, on 
discharge examination in April 1946.

No abnormality was found on examination of the veteran's eyes 
on VA general medical evaluation in August 1962.

The veteran testified at his videoconference hearing before 
the Board in January 2003 that he hit his head when he was 
run over by a tank and when he was thrown from a truck, which 
caused floaters and eventually resulted in his current eye 
problems.

On VA eye examination in March 2003, the veteran complained 
of floaters since service.  His corrected visual acuity was 
20/25 bilaterally.  Visual fields were full; there was no 
diplopia.  The impressions were normal senile changes of the 
eye, early nuclear cataracts, refractive error, and 
presbyopia.  

Analysis 

With regard to this issue, there is medical evidence of a 
current disability, cataracts and presbyopia.  However, there 
is no evidence of eye disability in service or for many years 
after discharge and there is no medical nexus opinion on file 
linking the veteran's current eye disability to service.  The 
veteran's uncorrected visual acuity was 20/20, bilaterally, 
at service discharge; and the initial post service notation 
of eye disability was not until VA examination in March 2003.  

Although the veteran testified before the Board in January 
2003 that he has had floaters ever since his service 
injuries, his visual acuity was normal at discharge.  
Moreover, as noted above, lay statements cannot be used to 
establish a nexus between a current disability and service.  
See Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. App. at 
494-5.  

Therefore, the Board must conclude that service connection 
for an eye disability is also not warranted.  

Increased Rating Claim

Increased Rating For Disability Of The Epididymis

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in a diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran's service-connected disability of the epididymis 
is currently rated noncompensably disabling under Diagnostic 
Code 7805, which involves functional limitation of the 
affected part.  The veteran's service-connected disability of 
the epididymis is most appropriately rated under the code it 
is currently rated under, 38 C.F.R. § 4.118, Diagnostic Code 
7805, because the veteran testified in January 2003 that it 
caused pain and discomfort on movement, denoting functional 
impairment.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), involving the rating criteria for evaluating 
skin disabilities, See 67 Fed. Reg. 49596 (July 31, 2002), 
effective August 30, 2002.  However, the criteria for 
Diagnostic Code 7805 were not changed.

Analysis

The veteran is seeking a compensable rating for his service-
connected disability of the epididymis.  According to 
Diagnostic Code 7805, some scars are rated on limitation of 
function of the affected part.   

The veteran testified before the Board in January 2003 that 
his disability of the epididymis causes pain and discomfort 
on movement.  However, the evidence on file does not reveal 
any specific functional impairment due to the veteran's 
service-connected disability of the epididymis.  Although he 
had prostatitis in 1995 and 1996, service connection for 
prostatitis is not in effect and there is no evidence that it 
was related to his disability of the epididymis.  When 
examined by VA in March 2003, it was noted that the veteran 
could void well, had no nocturia, and had occasional 
frequency or urgency.  Examination revealed testicles with no 
mass, tenderness, or cyst.  The diagnosis was right 
epididymal cyst, post-surgical removal, resolved.  Since 
there is no recent medical evidence of functional impairment, 
a compensable evaluation is not warranted for service-
connected disability of the epididymis.

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b).  The Board does not find any evidence 
that the veteran's disability of the epididymis markedly 
interferes with employment or that the veteran has been 
frequently hospitalized due to his epididymis disability.  
Accordingly, the RO's failure to consider or to document its 
consideration of this section was not prejudicial to the 
veteran. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a neck disability, 
including nerve damage, is denied.

Entitlement to service connection for an eye disability is 
denied.

Entitlement to a compensable evaluation for service-connected 
disability of the epididymis is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



